


110 HR 5984 IH: Clean Energy Tax Stimulus Act of 2008

U.S. House of Representatives
2008-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5984
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2008
			Mr. Bartlett of
			 Maryland (for himself, Mr.
			 Blunt, Mr. Wamp,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Kirk, Mr. McCotter, Mr.
			 Herger, Mr. Gingrey,
			 Mr. Weldon of Florida,
			 Mr. David Davis of Tennessee,
			 Mrs. Myrick,
			 Mr. Doolittle,
			 Mr. Pitts,
			 Mrs. Blackburn,
			 Ms. Fallin,
			 Mr. Jones of North Carolina,
			 Mr. Tiahrt,
			 Mr. Gilchrest,
			 Mr. Petri,
			 Mr. Duncan,
			 Mr. Shimkus,
			 Mr. Calvert,
			 Mr. Boustany,
			 Mr. Ehlers,
			 Mr. Pence,
			 Mr. Reichert,
			 Mr. LaTourette,
			 Mr. Roskam,
			 Mr. Upton,
			 Mr. Frelinghuysen,
			 Mr. Johnson of Illinois,
			 Mr. Courtney,
			 Mr. Gerlach, and
			 Mr. Dent) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the limited continuation of clean energy production incentives and incentives
		  to improve energy efficiency in order to prevent a downturn in these sectors
		  that would result from a lapse in the tax law.
	
	
		1.Short title; etc
			(a)Short
			 titleThis Act may be cited
			 as the Clean Energy Tax Stimulus Act
			 of 2008 .
			(b)Amendment of 1986
			 CodeExcept as otherwise expressly provided, whenever in this Act
			 an amendment or repeal is expressed in terms of an amendment to, or repeal of,
			 a section or other provision, the reference shall be considered to be made to a
			 section or other provision of the Internal Revenue Code of 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; etc.
					TITLE I—Extension of clean energy production
				incentives
					Sec. 101. Extension and modification of renewable energy
				production tax credit.
					Sec. 102. Extension and modification of solar energy and fuel
				cell investment tax credit.
					Sec. 103. Extension and modification of residential energy
				efficient property credit.
					Sec. 104. Extension and modification of credit for clean
				renewable energy bonds.
					Sec. 105. Extension of special rule to implement FERC
				restructuring policy.
					TITLE II—Extension of incentives to improve energy
				efficiency
					Sec. 201. Extension and modification of credit for energy
				efficiency improvements to existing homes.
					Sec. 202. Extension and modification of tax credit for energy
				efficient new homes.
					Sec. 203. Extension and modification of energy efficient
				commercial buildings deduction.
					Sec. 204. Modification and extension of energy efficient
				appliance credit for appliances produced after 2007.
				
			IExtension of clean
			 energy production incentives
			101.Extension and
			 modification of renewable energy production tax credit
				(a)Extension of
			 creditEach of the following
			 provisions of section 45(d) (relating to qualified facilities) is amended by
			 striking January 1, 2009 and inserting January 1,
			 2010:
					(1)Paragraph
			 (1).
					(2)Clauses (i) and
			 (ii) of paragraph (2)(A).
					(3)Clauses (i)(I) and
			 (ii) of paragraph (3)(A).
					(4)Paragraph
			 (4).
					(5)Paragraph
			 (5).
					(6)Paragraph
			 (6).
					(7)Paragraph
			 (7).
					(8)Paragraph
			 (8).
					(9)Subparagraphs (A)
			 and (B) of paragraph (9).
					(b)Production credit
			 for electricity produced from marine renewables
					(1)In
			 generalParagraph (1) of section 45(c) (relating to resources) is
			 amended by striking and at the end of subparagraph (G), by
			 striking the period at the end of subparagraph (H) and inserting ,
			 and, and by adding at the end the following new subparagraph:
						
							(I)marine and hydrokinetic renewable
				energy.
							.
					(2)Marine
			 renewablesSubsection (c) of section 45 is amended by adding at
			 the end the following new paragraph:
						
							(10)Marine and
				hydrokinetic renewable energy
								(A)In
				generalThe term marine and hydrokinetic renewable
				energy means energy derived from—
									(i)waves, tides, and
				currents in oceans, estuaries, and tidal areas,
									(ii)free flowing water
				in rivers, lakes, and streams,
									(iii)free flowing
				water in an irrigation system, canal, or other man-made channel, including
				projects that utilize nonmechanical structures to accelerate the flow of water
				for electric power production purposes, or
									(iv)differentials in
				ocean temperature (ocean thermal energy conversion).
									(B)ExceptionsSuch term shall not include any energy
				which is derived from any source which utilizes a dam, diversionary structure
				(except as provided in subparagraph (A)(iii)), or impoundment for electric
				power production
				purposes.
								.
					(3)Definition of
			 facilitySubsection (d) of section 45 is amended by adding at the
			 end the following new paragraph:
						
							(11)Marine and
				hydrokinetic renewable energy facilitiesIn the case of a facility producing
				electricity from marine and hydrokinetic renewable energy, the term
				qualified facility means any facility owned by the
				taxpayer—
								(A)which has a nameplate capacity rating of at
				least 150 kilowatts, and
								(B)which is
				originally placed in service on or after the date of the enactment of this
				paragraph and before January 1,
				2010.
								.
					(4)Credit
			 rateSubparagraph (A) of section 45(b)(4) is amended by striking
			 or (9) and inserting (9), or (11).
					(5)Coordination
			 with small irrigation powerParagraph (5) of section 45(d), as
			 amended by subsection (a), is amended by striking January 1,
			 2010 and inserting the date of the enactment of paragraph
			 (11).
					(c)Sales of
			 electricity to regulated public utilities treated as sales to unrelated
			 personsSection 45(e)(4) (relating to related persons) is amended
			 by adding at the end the following new sentence: A taxpayer shall be
			 treated as selling electricity to an unrelated person if such electricity is
			 sold to a regulated public utility (as defined in section
			 7701(a)(33)..
				(d)Trash facility
			 clarificationParagraph (7) of section 45(d) is amended—
					(1)by striking
			 facility which burns and inserting facility (other than a
			 facility described in paragraph (6)) which uses, and
					(2)by striking
			 combustion.
					(e)Effective
			 dates
					(1)ExtensionThe
			 amendments made by subsection (a) shall apply to property originally placed in
			 service after December 31, 2008.
					(2)ModificationsThe
			 amendments made by subsections (b) and (c) shall apply to electricity produced
			 and sold after the date of the enactment of this Act, in taxable years ending
			 after such date.
					(3)Trash facility
			 clarificationThe amendments made by subsection (d) shall apply
			 to electricity produced and sold before, on, or after December 31, 2007.
					102.Extension and
			 modification of solar energy and fuel cell investment tax credit
				(a)Extension of
			 credit
					(1)Solar energy
			 propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a)
			 (relating to energy credit) are each amended by striking January 1,
			 2009 and inserting January 1, 2017.
					(2)Fuel cell
			 propertySubparagraph (E) of section 48(c)(1) (relating to
			 qualified fuel cell property) is amended by striking December 31,
			 2008 and inserting December 31, 2016.
					(3)Qualified
			 microturbine propertySubparagraph (E) of section 48(c)(2)
			 (relating to qualified microturbine property) is amended by striking
			 December 31, 2008 and inserting December 31,
			 2016.
					(b)Allowance of
			 energy credit against alternative minimum taxSubparagraph (B) of
			 section 38(c)(4) (relating to specified credits) is amended by striking
			 and at the end of clause (iii), by striking the period at the
			 end of clause (iv) and inserting , and, and by adding at the end
			 the following new clause:
					
						(v)the credit
				determined under section 46 to the extent that such credit is attributable to
				the energy credit determined under section
				48.
						.
				(c)Repeal of dollar
			 per kilowatt limitation for fuel cell property
					(1)In
			 generalSection 48(c)(1) (relating to qualified fuel cell), as
			 amended by subsection (a)(2), is amended by striking subparagraph (B) and by
			 redesignating subparagraphs (C), (D), and (E) as subparagraphs (B), (C), and
			 (D), respectively.
					(2)Conforming
			 amendmentSection 48(a)(1) is amended by striking
			 paragraphs (1)(B) and (2)(B) of subsection (c) and inserting
			 subsection (c)(2)(B).
					(d)Public electric
			 utility property taken into account
					(1)In
			 generalParagraph (3) of section 48(a) is amended by striking the
			 second sentence thereof.
					(2)Conforming
			 amendments
						(A)Paragraph (1) of
			 section 48(c), as amended by this section, is amended by striking subparagraph
			 (C) and redesignating subparagraph (D) as subparagraph (C).
						(B)Paragraph (2) of section 48(c), as amended
			 by subsection (a)(3), is amended by striking subparagraph (D) and redesignating
			 subparagraph (E) as subparagraph (D).
						(e)Effective
			 dates
					(1)ExtensionThe
			 amendments made by subsection (a) shall take effect on the date of the
			 enactment of this Act.
					(2)Allowance
			 against alternative minimum taxThe amendments made by subsection
			 (b) shall apply to credits determined under section 46 of the Internal Revenue
			 Code of 1986 in taxable years beginning after the date of the enactment of this
			 Act and to carrybacks of such credits.
					(3)Fuel cell
			 property and public electric utility propertyThe amendments made
			 by subsections (c) and (d) shall apply to periods after the date of the
			 enactment of this Act, in taxable years ending after such date, under rules
			 similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as
			 in effect on the day before the date of the enactment of the Revenue
			 Reconciliation Act of 1990).
					103.Extension and
			 modification of residential energy efficient property credit
				(a)ExtensionSection
			 25D(g) (relating to termination) is amended by striking December 31,
			 2008 and inserting December 31, 2009.
				(b)No dollar
			 limitation for credit for solar electric property
					(1)In
			 generalSection 25D(b)(1) (relating to maximum credit) is amended
			 by striking subparagraph (A) and by redesignating subparagraphs (B) and (C) as
			 subparagraphs (A) and (B), respectively.
					(2)Conforming
			 amendmentsSection 25D(e)(4) is amended—
						(A)by striking clause
			 (i) in subparagraph (A),
						(B)by redesignating
			 clauses (ii) and (iii) in subparagraph (A) as clauses (i) and (ii),
			 respectively, and
						(C)by striking
			 , (2), in subparagraph (C).
						(c)Credit allowed
			 against alternative minimum tax
					(1)In
			 generalSubsection (c) of section 25D is amended to read as
			 follows:
						
							(c)Limitation based
				on amount of tax; carryforward of unused credit
								(1)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for the
				taxable year shall not exceed the excess of—
									(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
									(B)the sum of the
				credits allowable under this subpart (other than this section) and section 27
				for the taxable year.
									(2)Carryforward of
				unused credit
									(A)Rule for years in
				which all personal credits allowed against regular and alternative minimum
				taxIn the case of a taxable
				year to which section 26(a)(2) applies, if the credit allowable under
				subsection (a) exceeds the limitation imposed by section 26(a)(2) for such
				taxable year reduced by the sum of the credits allowable under this subpart
				(other than this section), such excess shall be carried to the succeeding
				taxable year and added to the credit allowable under subsection (a) for such
				succeeding taxable year.
									(B)Rule for other
				yearsIn the case of a taxable year to which section 26(a)(2)
				does not apply, if the credit allowable under subsection (a) exceeds the
				limitation imposed by paragraph (1) for such taxable year, such excess shall be
				carried to the succeeding taxable year and added to the credit allowable under
				subsection (a) for such succeeding taxable
				year.
									.
					(2)Conforming
			 amendments
						(A)Section
			 23(b)(4)(B) is amended by inserting and section 25D after
			 this section.
						(B)Section
			 24(b)(3)(B) is amended by striking and 25B and inserting
			 , 25B, and 25D.
						(C)Section 25B(g)(2)
			 is amended by striking section 23 and inserting sections
			 23 and 25D.
						(D)Section 26(a)(1)
			 is amended by striking and 25B and inserting 25B, and
			 25D.
						(d)Effective
			 date
					(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years beginning after December 31, 2007.
					(2)Application of
			 EGTRRA sunsetThe amendments made by subparagraphs (A) and (B) of
			 subsection (c)(2) shall be subject to title IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 in the same manner as the provisions of such
			 Act to which such amendments relate.
					104.Extension and
			 modification of credit for clean renewable energy bonds
				(a)ExtensionSection
			 54(m) (relating to termination) is amended by striking December 31,
			 2008 and inserting December 31, 2009.
				(b)Increase in
			 national limitationSection 54(f) (relating to limitation on
			 amount of bonds designated) is amended—
					(1)by inserting
			 , and for the period beginning after the date of the enactment of the
			 Clean Energy Tax Stimulus Act of 2008
			  and ending before January 1, 2010, $400,000,000 after
			 $1,200,000,000 in paragraph (1),
					(2)by striking
			 $750,000,000 of the in paragraph (2) and inserting
			 $750,000,000 of the $1,200,000,000, and
					(3)by
			 striking bodies in paragraph (2) and inserting bodies,
			 and except that the Secretary may not allocate more than
			 1/3 of the $400,000,000 national clean renewable energy
			 bond limitation to finance qualified projects of qualified borrowers which are
			 public power providers nor more than 1/3 of such
			 limitation to finance qualified projects of qualified borrowers which are
			 mutual or cooperative electric companies described in section 501(c)(12) or
			 section 1381(a)(2)(C).
					(c)Public power
			 providers definedSection 54(j) is amended—
					(1)by adding at the
			 end the following new paragraph:
						
							(6)Public power
				providerThe term
				public power provider means a State utility with a service
				obligation, as such terms are defined in section 217 of the Federal Power Act
				(as in effect on the date of the enactment of this
				paragraph).
							,
				and
					(2)by inserting
			 ; public power
			 provider before the period at the end of the
			 heading.
					(d)Technical
			 amendmentThe third sentence of section 54(e)(2) is amended by
			 striking subsection (l)(6) and inserting subsection
			 (l)(5).
				(e)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
				105.Extension of
			 special rule to implement FERC restructuring policy
				(a)Qualifying
			 electric transmission transaction
					(1)In
			 generalSection 451(i)(3)
			 (defining qualifying electric transmission transaction) is amended by striking
			 January 1, 2008 and inserting January 1,
			 2010.
					(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 transactions after December 31, 2007.
					(b)Independent
			 transmission company
					(1)In
			 generalSection 451(i)(4)(B)(ii) (defining independent
			 transmission company) is amended by striking December 31, 2007
			 and inserting the date which is 2 years after the date of such
			 transaction.
					(2)Effective
			 dateThe amendment made by this subsection shall take effect as
			 if included in the amendments made by section 909 of the American Jobs Creation
			 Act of 2004.
					IIExtension of
			 incentives to improve energy efficiency
			201.Extension and
			 modification of credit for energy efficiency improvements to existing
			 homes
				(a)Extension of
			 creditSection 25C(g)
			 (relating to termination) is amended by striking December 31,
			 2007 and inserting December 31, 2009.
				(b)Qualified
			 biomass fuel property
					(1)In
			 generalSection 25C(d)(3) is amended—
						(A)by striking
			 and at the end of subparagraph (D),
						(B)by striking the
			 period at the end of subparagraph (E) and inserting , and,
			 and
						(C)by adding at the
			 end the following new subparagraph:
							
								(F)a stove which uses
				the burning of biomass fuel to heat a dwelling unit located in the United
				States and used as a residence by the taxpayer, or to heat water for use in
				such a dwelling unit, and which has a thermal efficiency rating of at least 75
				percent.
								.
						(2)Biomass
			 fuelSection 25C(d) (relating to residential energy property
			 expenditures) is amended by adding at the end the following new
			 paragraph:
						
							(6)Biomass
				fuelThe term biomass fuel means any plant-derived
				fuel available on a renewable or recurring basis, including agricultural crops
				and trees, wood and wood waste and residues (including wood pellets), plants
				(including aquatic plants), grasses, residues, and
				fibers.
							.
					(c)Modifications of
			 standards for energy-efficient building property
					(1)Electric heat
			 pumpsSubparagraph (B) of section 25C(d)(3) is amended to read as
			 follows:
						
							(A)an electric heat
				pump which achieves the highest efficiency tier established by the Consortium
				for Energy Efficiency, as in effect on January 1,
				2008.
							.
					(2)Central air
			 conditionersSection 25C(d)(3)(D) is amended by striking
			 2006 and inserting 2008.
					(3)Water
			 HeatersSubparagraph (E) of section 25C(d) is amended to read as
			 follows:
						
							(E)a natural gas,
				propane, or oil water heater which has either an energy factor of at least 0.80
				or a thermal efficiency of at least 90
				percent.
							.
					(4)Oil furnaces and
			 hot water boilersParagraph (4) of section 25C(d) is amended to
			 read as follows:
						
							(4)Qualified
				natural gas, propane, and oil furnaces and hot water boilers
								(A)Qualified
				natural gas furnaceThe term qualified natural gas
				furnace means any natural gas furnace which achieves an annual fuel
				utilization efficiency rate of not less than 95.
								(B)Qualified
				natural gas hot water boilerThe term qualified natural gas
				hot water boiler means any natural gas hot water boiler which achieves
				an annual fuel utilization efficiency rate of not less than 90.
								(C)Qualified
				propane furnaceThe term qualified propane furnace
				means any propane furnace which achieves an annual fuel utilization efficiency
				rate of not less than 95.
								(D)Qualified
				propane hot water boilerThe term qualified propane hot
				water boiler means any propane hot water boiler which achieves an annual
				fuel utilization efficiency rate of not less than 90.
								(E)Qualified oil
				furnacesThe term qualified oil furnace means any
				oil furnace which achieves an annual fuel utilization efficiency rate of not
				less than 90.
								(F)Qualified oil hot
				water boilerThe term qualified oil hot water boiler
				means any oil hot water boiler which achieves an annual fuel utilization
				efficiency rate of not less than
				90.
								.
					(d)Effective
			 dateThe amendments made this section shall apply to expenditures
			 made after December 31, 2007.
				202.Extension and
			 modification of tax credit for energy efficient new homes
				(a)Extension of
			 creditSubsection (g) of
			 section 45L (relating to termination) is amended by striking December
			 31, 2008 and inserting December 31, 2010.
				(b)Allowance for
			 contractor's personal residenceSubparagraph (B) of section
			 45L(a)(1) is amended to read as follows:
					
						(B)(i)acquired by a person
				from such eligible contractor and used by any person as a residence during the
				taxable year, or
							(ii)used by such eligible contractor
				as a residence during the taxable
				year.
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to homes
			 acquired after December 31, 2008.
				203.Extension and
			 modification of energy efficient commercial buildings deduction
				(a)ExtensionSection
			 179D(h) (relating to termination) is amended by striking December 31,
			 2008 and inserting December 31, 2009.
				(b)Adjustment of
			 maximum deduction amount
					(1)In
			 generalSubparagraph (A) of section 179D(b)(1) (relating to
			 maximum amount of deduction) is amended by striking $1.80 and
			 inserting $2.25.
					(2)Partial
			 allowanceParagraph (1) of section 179D(d) is amended—
						(A)by striking
			 $.60 and inserting $0.75, and
						(B)by striking
			 $1.80 and inserting $2.25.
						(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
				204.Modification and
			 extension of energy efficient appliance credit for appliances produced after
			 2007
				(a)In
			 generalSubsection (b) of section 45M (relating to applicable
			 amount) is amended to read as follows:
					
						(b)Applicable
				amountFor purposes of subsection (a)—
							(1)DishwashersThe
				applicable amount is—
								(A)$45 in the case of
				a dishwasher which is manufactured in calendar year 2008 or 2009 and which uses
				no more than 324 kilowatt hours per year and 5.8 gallons per cycle, and
								(B)$75 in the case of
				a dishwasher which is manufactured in calendar year 2008, 2009, or 2010 and
				which uses no more than 307 kilowatt hours per year and 5.0 gallons per cycle
				(5.5 gallons per cycle for dishwashers designed for greater than 12 place
				settings).
								(2)Clothes
				washersThe applicable amount is—
								(A)$75 in the case of
				a residential top-loading clothes washer manufactured in calendar year 2008
				which meets or exceeds a 1.72 modified energy factor and does not exceed a 8.0
				water consumption factor,
								(B)$125 in the case
				of a residential top-loading clothes washer manufactured in calendar year 2008
				or 2009 which meets or exceeds a 1.8 modified energy factor and does not exceed
				a 7.5 water consumption factor,
								(C)$150 in the case
				of a residential or commercial clothes washer manufactured in calendar year
				2008, 2009, or 2010 which meets or exceeds 2.0 modified energy factor and does
				not exceed a 6.0 water consumption factor, and
								(D)$250 in the case
				of a residential or commercial clothes washer manufactured in calendar year
				2008, 2009, or 2010 which meets or exceeds 2.2 modified energy factor and does
				not exceed a 4.5 water consumption factor.
								(3)RefrigeratorsThe
				applicable amount is—
								(A)$50 in the case of
				a refrigerator which is manufactured in calendar year 2008, and consumes at
				least 20 percent but not more than 22.9 percent less kilowatt hours per year
				than the 2001 energy conservation standards,
								(B)$75 in the case of
				a refrigerator which is manufactured in calendar year 2008 or 2009, and
				consumes at least 23 percent but no more than 24.9 percent less kilowatt hours
				per year than the 2001 energy conservation standards,
								(C)$100 in the case
				of a refrigerator which is manufactured in calendar year 2008, 2009, or 2010,
				and consumes at least 25 percent but not more than 29.9 percent less kilowatt
				hours per year than the 2001 energy conservation standards, and
								(D)$200 in the case
				of a refrigerator manufactured in calendar year 2008, 2009, or 2010 and which
				consumes at least 30 percent less energy than the 2001 energy conservation
				standards.
								.
				(b)Eligible
			 production
					(1)Similar
			 treatment for all appliancesSubsection (c) of section 45M
			 (relating to eligible production) is amended—
						(A)by striking
			 paragraph (2),
						(B)by striking
			 (1) In
			 general and all that follows through the
			 eligible and inserting The eligible, and
						(C)by moving the text
			 of such subsection in line with the subsection heading and redesignating
			 subparagraphs (A) and (B) as paragraphs (1) and (2), respectively.
						(2)Modification of
			 base periodParagraph (2) of section 45M(c), as amended by
			 paragraph (1) of this section, is amended by striking 3-calendar
			 year and inserting 2-calendar year.
					(c)Types of energy
			 efficient appliancesSubsection (d) of section 45M (defining
			 types of energy efficient appliances) is amended to read as follows:
					
						(d)Types of energy
				efficient applianceFor
				purposes of this section, the types of energy efficient appliances are—
							(1)dishwashers
				described in subsection (b)(1),
							(2)clothes washers
				described in subsection (b)(2), and
							(3)refrigerators
				described in subsection
				(b)(3).
							.
				(d)Aggregate credit
			 amount allowed
					(1)Increase in
			 limitParagraph (1) of section 45M(e) (relating to aggregate
			 credit amount allowed) is amended to read as follows:
						
							(1)Aggregate credit
				amount allowedThe aggregate
				amount of credit allowed under subsection (a) with respect to a taxpayer for
				any taxable year shall not exceed $75,000,000 reduced by the amount of the
				credit allowed under subsection (a) to the taxpayer (or any predecessor) for
				all prior taxable years beginning after December 31,
				2007.
							.
					(2)Exception for
			 certain refrigerator and clothes washersParagraph (2) of section
			 45M(e) is amended to read as follows:
						
							(2)Amount allowed
				for certain refrigerators and clothes washersRefrigerators described in subsection
				(b)(3)(D) and clothes washers described in subsection (b)(2)(D) shall not be
				taken into account under paragraph
				(1).
							.
					(e)Qualified energy
			 efficient appliances
					(1)In
			 generalParagraph (1) of section 45M(f) (defining qualified
			 energy efficient appliance) is amended to read as follows:
						
							(1)Qualified energy
				efficient applianceThe term
				qualified energy efficient appliance means—
								(A)any dishwasher described in subsection
				(b)(1),
								(B)any clothes washer
				described in subsection (b)(2), and
								(C)any refrigerator
				described in subsection
				(b)(3).
								.
					(2)Clothes
			 washerSection 45M(f)(3) (defining clothes washer) is amended by
			 inserting commercial before residential the
			 second place it appears.
					(3)Top-loading
			 clothes washerSubsection (f) of section 45M (relating to
			 definitions) is amended by redesignating paragraphs (4), (5), (6), and (7) as
			 paragraphs (5), (6), (7), and (8), respectively, and by inserting after
			 paragraph (3) the following new paragraph:
						
							(4)Top-loading
				clothes washerThe term
				top-loading clothes washer means a clothes washer which has the
				clothes container compartment access located on the top of the machine and
				which operates on a vertical
				axis.
							.
					(4)Replacement of
			 energy factorSection 45M(f)(6), as redesignated by paragraph
			 (3), is amended to read as follows:
						
							(6)Modified energy
				factorThe term
				modified energy factor means the modified energy factor
				established by the Department of Energy for compliance with the Federal energy
				conservation
				standard.
							.
					(5)Gallons per
			 cycle; water consumption factorSection 45M(f) (relating to
			 definitions), as amended by paragraph (3), is amended by adding at the end the
			 following:
						
							(9)Gallons per
				cycleThe term gallons
				per cycle means, with respect to a dishwasher, the amount of water,
				expressed in gallons, required to complete a normal cycle of a
				dishwasher.
							(10)Water
				consumption factorThe term
				water consumption factor means, with respect to a clothes washer,
				the quotient of the total weighted per-cycle water consumption divided by the
				cubic foot (or liter) capacity of the clothes
				washer.
							.
					(f)Effective
			 dateThe amendments made by
			 this section shall apply to appliances produced after December 31, 2007.
				
